Citation Nr: 1436274	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-14 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating greater than 10 percent for patella femoral syndrome of the right knee, to include entitlement to a temporary total rating for a period of surgical convalescence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The Veteran served in the Army National Guard with various periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA) from 2000 to 2013.  It is unclear whether the Veteran is still in the Army National Guard.  Currently, there are confirmed periods of active duty in the record from February 2003 to April 2004 and from October 1, 2007 to December 5, 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The issue of entitlement to service connection for depression, claimed secondary to posttraumatic stress disorder, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted in the introduction above, the Veteran's period of service is currently unclear.  The record contains a 2000 enlistment examination into the Army National Guard as well as a DD-214 indicating active duty service from February 2003 to April 2004, to include service in Iraq and Kuwait.  Thereafter, the Veteran's benefits were suspended from October 1, 2007 to December 5, 2007 on account of the Veteran returning to active duty.  The record also contains drill duty pay notice statements from 2007 to 2013.  

The claims folder only contains service treatment records through 2004.  The RO/AMC must make efforts to confirm the Veteran's periods of active duty, ACDUTRA, and INACDUTRA as well as obtain any and all service treatment records from 2004 to the present, to the extent they exist.  Federal records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The RO/AMC should also take this opportunity to obtain any recent VA outpatient treatment records from May 2014 to the present. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC, Army National Guard, or any other appropriate Federal Agency for purposes of confirming the Veteran's periods of active duty, ACDUTRA, and INACDUTRA and obtaining any and all service treatment records from 2004 to the present, to the extent they exist.  All efforts to obtain these records, to include follow-up requests, should be well documented and all federal agencies are required to provide a negative response if records are unavailable.

2.  The RO/AMC should ensure that the Veteran is provided with all appropriate notice as to the right knee issue, and the RO/AMC should obtain the Veteran's medical records for treatment from the VA Medical Center in Birmingham, Alabama and all associated outpatient clinics dated from May 2014 to the present.  All efforts to obtain VA records should be fully documented.  

3.  The RO/AMC should also ask the Veteran to identify and provide a release form for any private treatment records from 2008 to the present.  If a release form is provided, the records must be requested and all efforts to obtain the records, to include follow-up requests, should be documented.

4.  Thereafter, readjudicate the right knee claim.  If the claim is denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response and then the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

